DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered. Claims 1-14, 28, 30, 38, 40, and 41 are pending.
Response to Arguments
Applicant’s arguments filed 08/03/2021 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Davis fails to disclose the tourniquet device is a single moulded component. Therefore, the 102(a)(1) rejection of claims 1, 2, 38, and 41 by Davis has been withdrawn and a new grounds of rejection has been set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolero et al. (US Patent No. 2011/0009853).
Regarding claim 28, Bertolero discloses a tourniquet device (500; for example, see Figures 5A-6C; wherein the device is used to stop the flow of blood into/out of the left atrial appendage, thus is considered a tourniquet device as claimed) comprising a first jaw (506), a second jaw (504) moveable towards the first jaw to provide a pressure to a member positioned between the jaws (for example, see Figures 5B-6C), and a frangible component (530) arranged to fail and cause a reduction of the pressure provided by the first and second jaws (for example, see paragraph 42, in that 530 is designed to break when a preselected tension is reached or exceeded, thus reducing the pressure provided by the first and second jaws since the pressure provided depends on the tension provided thereto).
Regarding claim 30, Bertolero discloses a tightening means (512) arranged to provide a tightening force to an external surface of the first and second jaws to move the first and second jaws together to provide pressure to the member positioned between the jaws (for example, see paragraph 43; wherein tightening forces are applied to the top external surface of 504 as well as the top external surfaces of 506 to which 512 is connected and indirectly via 504 and the member on the top flat surface of 510).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent No. 1,983,969) and Wild (US Patent No. 6,607,542).
Regarding claim 1, Davis discloses a tourniquet device (for example, see Figures 1 and 2; wherein the device is used to stop the flow of blood through the umbilical cord, thus is considered a tourniquet device as claimed) comprising a first jaw (1) having a first tapered tip (15), and a second jaw (2) having a second tapered tip (16), the first (1) and second (2) jaws being moveable towards one another to provide a pressure to a member positioned between the jaws (for example, see Figures 1 and 2), wherein the first tapered tip is offset from the second tapered tip such that the first tapered tip and the second tapered tip are moveable relative to one another in separate planes and the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another (for example, see Figures 2 and 9). Davis fails to disclose the tourniquet device is a single moulded component.
Wild also discloses a device comprising first and second jaws having offset tips movable relative to one another in separate planes (for example, see Figures 19-21). Wild teaches the device is a single moulded component (for example, see Figures 19-
Regarding claim 2, Davis as modified discloses the surface (17) of first tapered tip (15) is complementary to a surface (18) of the second tapered tip (16; for example, see Figures 1, 2, 6, and 9).
Regarding claim 38, Davis as modified discloses either or both of the first (1) and second (2) jaws includes a plurality of cut-outs defining a plurality of segments (serrations 19 and 20, where the cut-outs may be considered the portions between the serrations).
Regarding claim 40, Davis as modified fails to disclose the material of the device. Wild further teaches the device may include a plastics material (for example, see column 5, lines 49-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Davis’s modified device consisting of or including a plastics material as taught by Wild, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 41, Davis as modified discloses an inner surface of one or both of the first jaw (1) and second jaw (2) has a concave geometry (Figure 1 illustrates the inner surface of both jaws are concave).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Wild as applied to claim 1 above, and further in view of Bertolero et al. (US Pub. No. 2011/0009853).
Regarding claim 12, Davis as modified by Wild discloses the claimed invention except for a sensing means for sensing one or more of force, pressure, or time duration, wherein the sensing means comprises one or more digital sensors. Bertolero also discloses a device comprising first and second jaws for applying pressure to a member therebetween (for example, see Figures 5A-6C). Bertolero teaches the device may include a sensing means (a mechanical or electro-mechanical sensor) for sensing one or more of force, pressure, or time duration in order to limit the force an applied thereto (for example, see paragraphs 17 and 42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensing means for sensing one or more of force, pressure, or time duration in Davis’s modified device as taught by Bertolero. Doing so would allow for the sensing of the force applied to the device, thus preventing application of too much pressure by the device to the member.
With further respect to claim 13, Bertolero does not expressly teach that the sensing means comprises one or more digital sensors. However, the applicant has not disclosed that a digital sensor solves any stated problem over other known sensors or is used for any particular purpose, indicating simply that the sensing means “may” comprise one or more digital sensors (specification pp.[0010]). Furthermore, it appears that the device of Davis as modified by Bertolero would operate equally well with the claimed digital sensor or the mechanical and electro-mechanical sensor taught by .
Allowable Subject Matter
Claims 3-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansson et al. (US Pub. No. 2012/0221041) discloses a tourniquet device (1; for example, see Figures 3 and 4) comprising a first jaw (3), a second jaw (4), and a tightening means (2), wherein the tourniquet device is a single moulded component (for example, see paragraph 49).
Nilsson (US Patent No. 6,138,678) discloses a tourniquet device (10; for example, see Figures 1 and 2) comprising a first jaw (16), a second jaw (17), and a tightening means (21), wherein the tourniquet device is a single piece structure that includes a plastics material (for example, see column 2, lines 15-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on Monday -Thursday, 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 3, 2022f